United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1306
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Robert Wilson, Jr.,                    *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 8, 2010
                                Filed: February 5, 2010
                                 ___________

Before MELLOY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       On remand from a prior appeal, the district court1 sentenced Wilson at the
bottom of an uncontested Sentencing Guidelines Range of 360 months to life for a
Hobbs Act robbery. 18 U.S.C. § 1951(a). In addition, the district court imposed a
mandatory, consecutive 84-month sentence under § 924(c)(1)(A)(ii), bringing
Wilson’s total sentence to 444 months’ imprisonment. This sentence was identical to
that of his co-defendant in the robbery who had a less extensive criminal history.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      Wilson appealed his sentence under United States v. Booker, 543 U.S. 220
(2005), and we affirmed. Less than one month later, the Supreme Court issued its
opinion in Gall v. United States, 552 U.S. 38 (2007), holding that, in the absence of
procedural error, courts of appeals are to review the substantive reasonableness of
sentences for abuse of discretion. The Court subsequently granted certiorari in
Wilson's case, vacated our judgment, and remanded for reconsideration in light of
Gall. On remand, the parties have filed supplemental briefs, and we now affirm.

       The district court properly calculated the advisory Guidelines range, considered
the relevant factors of 18 U.S.C. § 3553(a), considered the relevant individual
circumstances of Wilson's situation, considered his arguments in support of a variance
below the advisory Guidelines range, and considered no irrelevant factors. In doing
so, the district court noted Wilson's extensive criminal history and the absence of
meaningful reasons to distinguish his situation from that of his co-defendant.

      The district court's within-range sentence is presumptively reasonable, Rita v.
United States, 551 U.S. 338, 347–48 (2007), and we find nothing to overcome that
presumption in the present case. Wilson argues that the maximum sentence under
Iowa law for an analogous crime is substantially shorter and that, based on his age, the
444-month sentence is essentially a life sentence. The district court was aware of his
age and did not abuse its discretion in rejecting his argument. Further, we have held
post-Booker that an arguable discrepancy between state and federal sentences for
similarly situated defendants is not an appropriate consideration under § 3553(a).
United States v. Jeremiah, 446 F.3d 805, 808 (8th Cir. 2006). In light of the advisory
range, Wilson's extensive criminal history, and his demonstrated dangerous
propensities, it is clear that the district court did not abuse its discretion.

      We affirm the judgment of the district court.
                      ______________________________



                                          -2-